Name: Commission Implementing Regulation (EU) 2018/1496 of 8 October 2018 adding to the 2018 fishing quotas certain quantities withheld in the year 2017 pursuant to Article 4(2) of Council Regulation (EC) No 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 9.10.2018 EN Official Journal of the European Union L 253/5 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1496 of 8 October 2018 adding to the 2018 fishing quotas certain quantities withheld in the year 2017 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) Council Regulations (EU) 2016/1903 (2), (EU) 2016/2285 (3), (EU) 2016/2372 (4) and (EU) 2017/127 (5) fix fishing quotas for certain stocks for 2017 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Council Regulations (EU) 2016/2285, (EU) 2017/1970 (6), (EU) 2017/2360 (7), and (EU) 2018/120 (8) fix fishing quotas for certain stocks for 2018 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (4) Certain Member States have requested, before 31 October 2017, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2017 for the stocks listed in the Annex to this Regulation be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quotas for 2018. (5) For the purpose of this flexibility exercise, the eligibility of requested stock transfers and the state of exploitation of these stocks have been taken into account. It is considered that they can be subject to the transfer of quota withheld from 2017 to 2018 in line with Article 4(2) of Regulation (EC) No 847/96. (6) For the stocks listed in the Annex to this Regulation, in order to avoid excessive flexibility that would undermine the principle of rational and responsible exploitation of living marine biological resources, hinder the achievement of the objectives of the Common Fisheries Policy and deteriorate the biological status of the stocks, the year-to-year flexibility provided for by Article 15(9) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (9) is excluded. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2018 in Regulations (EU) 2016/2285, (EU) 2017/1970, (EU) 2017/2360, and (EU) 2018/120 are increased as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 115, 9.5.1996, p. 3. (2) Council Regulation (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72 (OJ L 295, 29.10.2016, p. 1). (3) Council Regulation (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72 (OJ L 344, 17.12.2016, p. 32). (4) Council Regulation (EU) 2016/2372 of 19 December 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 352, 23.12.2016, p. 26). (5) Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 24, 28.1.2017, p. 1). (6) Council Regulation (EU) 2017/1970 of 27 October 2017 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2017/127 (OJ L 281, 31.10.2017, p. 1). (7) Council Regulation (EU) 2017/2360 of 11 December 2017 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 337, 19.12.2017, p. 1). (8) Council Regulation (EU) 2018/120 of 23 January 2018 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2017/127 (OJ L 27, 31.1.2018, p. 1). (9) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). ANNEX Country ID Stock Id Species Zone name Final Quota 2017 (1) (in tonnes) Catches 2017 (in tonnes) Special condition (2) catches 2017 (in tonnes) % final quota Transferred quantity (in tonnes) BE COD/07A. Cod VIIa 5,342 5,117 0 95,82 0,225 BE COD/07D. Cod VIId 96,435 17,498 0 18,14 9,643 BE COD/2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 898,275 696,571 0 77,54 89,827 BE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X; Union waters of CECAF 34.1.1 109,865 82,143 0 74,76 10,986 BE HAD/2AC4. Haddock IV; Union waters of IIa 234,869 30,338 0 12,92 23,487 BE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 1,450 0 0 0 0,145 BE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 1,082 0 0 0 0,108 BE HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 115,625 111,392 0 96,33 4,233 BE HER/4CXB7D Herring IVc, VIId 117,681 13,080 0 11,11 11,768 BE HKE/2AC4-C Hake Union waters of IIa and IV 53,590 34,950 0 65,22 5,359 BE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 265,795 46,006 0 17,31 26,579 BE HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 21,965 4,904 0 22,32 2,196 BE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 1,050 0,330 0 31,43 0,105 BE LEZ/07. Megrims VII 391,423 346,415 14,464 92,20 30,544 BE LEZ/2AC4-C Megrims Union waters of IIa and IV 11,969 0,008 0 0,07 1,197 BE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 108,807 107,122 0 98,45 1,685 BE NEP/07. Norway lobster VII 17,571 1,129 0 6,43 1,757 BE NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 401,445 1 114,359 0 79,51 140,144 BE NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 5,056 0,175 0 3,46 0,506 BE PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 8 409,159 5 319,257 0 63,26 840,916 BE PLE/7DE. Plaice VIId and VIIe 2 572,927 2 341,557 0 91,01 231,370 BE POK/2C3A4. Saithe IIIa and IV; Union waters of IIa 15,000 14,988 0 99,92 0,012 BE SOL/07D. Common sole VIId 890,356 697,391 0 78,33 89,036 BE SOL/07E. Common sole VIIe 56,923 55,552 0 97,60 1,371 BE SOL/24-C. Common sole Union waters of IIa and IV 1 494,452 556,950 0 37,27 149,445 BE SOL/7FG. Common sole VIIf and VIIg 578,064 553,782 0 95,80 24,282 BE SOL/8AB. Common sole VIIIa and VIIIb 270,979 267,032 0 98,54 3,947 BE WHG/2AC4. Whiting IV; Union waters of IIa 130,500 71,341 0 54,67 13,050 BE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 417,844 230,902 0 55,26 41,784 DE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 101,445 0 0 0 10,144 DE BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 24,000 0 0 0 2,400 DE COD/03AN. Cod Skagerrak 116,254 73,715 0 63,41 11,625 DE COD/2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 2 879,660 604,587 1 725,493 80,92 287,966 DE GFB/*89- Greater forkbeard Union and international waters of VIII and IX (special condition to GFB/567-) 0,880 0 0 0 0,088 DE GFB/1234- Greater forkbeard Union and international waters of I, II, III and IV 9,000 0,047 0 0,52 0,900 DE GFB/567- Greater forkbeard Union and international waters of V, VI and VII 11,000 0 0 0 1,100 DE GHL/2A-C46 Greenland halibut Union waters of IIa and IV; Union and international waters of Vb and VI 24,343 0,003 0 0,01 2,434 DE HAD/*2AC4. Haddock IV; Union waters of IIa (special condition to HAD/5BC6A.) 0,500 0 0 0 0,050 DE HAD/2AC4. Haddock IV; Union waters of IIa 809,313 166,986 443,878 75,48 80,931 DE HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 124,395 62,536 0 50,27 12,439 DE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 5,865 0 0 0 0,586 DE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 38,473 0 0 0 3,847 DE HER/*04B. Herring IVc, VIId (special condition to HER/4CXB7D) 414,955 0 0 0 41,495 DE HER/*04-C. Herring Union waters of IV (special condition to HER/03A.) 186,400 169,000 0 90,67 17,400 DE HER/*25B-F Herring II, Vb north of 62 ° N (Faroese waters) (special condition to HER/1/2-) 589,190 556,960 0 94,53 32,230 DE HER/03A. Herring IIIa 338,590 85,030 169,000 75,03 33,859 DE HER/03A-BC Herring IIIa 56,100 0 0 0 5,610 DE HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 5 194,190 4 607,368 559,107 99,47 27,715 DE HER/2A47DX Herring IV, VIId and Union waters of IIa 65,042 48,541 0 74,63 6,504 DE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 3 999,802 3 595,774 0 89,90 399,980 DE HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 34 950,290 34 667,112 0 99,19 283,178 DE HER/4CXB7D Herring IVc, VIId 9 016,059 9 015,644 0 100 0,415 DE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 16,605 0 0 0 1,660 DE HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 307,180 307,015 0 99,95 0,165 DE HKE/*03A. Hake IIIa (special condition to HKE/2AC4-C) 28,420 4,191 0 14,75 2,842 DE HKE/2AC4-C Hake Union waters of IIa and IV 417,642 234,683 4,191 57,20 41,764 DE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 0,063 0,073 0 121,67 0,006 DE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 20,004 7,350 0 36,75 2,000 DE JAX/*4BC7D Horse mackerel and associated by-catches Union waters of IVb, IVc and VIId (special condition to JAX/2A-14) 362,266 0 0 0 36,227 DE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 13 567,095 7 118,983 195,870 53,92 1 356,709 DE LEZ/2AC4-C Megrims Union waters of IIa and IV 7,756 0,289 0 3,72 0,776 DE MAC/*02AN- Mackerel Norwegian waters of IIa (special condition to MAC/2A34.) 127,000 0 0 0 12,700 DE MAC/*2AN- Mackerel Norwegian waters of IIa (special condition to MAC/2CX14-) 2 108,000 0 0 0 210,800 DE MAC/*4A-EN Mackerel Union waters of IIa; Union and Norwegian waters of IVa. (special condition to MAC/2CX14-) 12 851,369 10 120,282 0 78,75 1 285,137 DE MAC/*FRO1 Mackerel Faroese waters (special condition to MAC/2A34.) 129,800 0 0 0 12,980 DE MAC/*FRO2 Mackerel Faroese waters (special condition to MAC/2CX14-) 2 157,000 57,536 0 2,67 215,700 DE MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 20 021,076 9 785,932 10 177,818 99,71 57,326 DE MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 993,453 0 993,000 99,95 0,453 DE NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 216,698 925,197 0 76,04 121,670 DE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 16,422 0,695 0 4,23 1,642 DE OTH/*07D. Boarfish and whiting VIId (special condition to JAX/*07D) 15,880 0 0 0 1,588 DE OTH/*2A-14 Boarfish, whiting and mackerel Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (special condition to JAX/2A-14) 598,850 195,870 0 32,71 59,885 DE PLE/03AN. Plaice Skagerrak 74,400 10,905 0 14,66 7,440 DE PLE/03AS. Plaice Kattegat 25,300 0,552 0 2,18 2,530 DE PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 7 830,535 2 637,599 17,083 33,90 783,053 DE PLE/3BCD-C Plaice Union waters of Subdivisions 22-32 1 353,930 1 083,836 0 80,05 135,393 DE POK/2C3A4. Saithe IIIa and IV; Union waters of IIa 10 203,232 7 953,247 0 77,95 1 020,323 DE POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 17,500 0,040 0 0,23 1,750 DE RHG/5B67- Roughhead grenadier Union and international waters of Vb, VI and VII (special condition to RNG/5B67-) 0,060 0 0 0 0,006 DE RHG/8X14- Roughhead grenadier Union and international waters of VIII, IX, X, XII and XIV (special condition to RNG/8X14-) 0,170 0 0 0 0,017 DE RNG/*5B67- Roundnose grenadier Union and international waters of Vb, VI and VII (special condition to RNG/8X14-) 1,700 0 0 0 0,170 DE RNG/*8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV (special condition to RNG/5B67-) 0,600 0 0 0 0,060 DE RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 6,000 0 0 0 0,600 DE RNG/8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 17,000 0 0 0 1,700 DE SOL/24-C. Common sole Union waters of II and IV 1 096,606 760,869 0 69,38 109,661 DE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 28,085 21,720 0 77,32 2,808 DE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 13 793,824 13 592,720 0 98,54 201,104 DE WHB/*05-F. Blue whiting Faroese waters (special condition to WHB/1X14) 9 097,540 9 096,867 0 99,99 0,673 DE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 50 598,449 36 350,661 9 096,867 89,82 5 059,845 DE WHG/2AC4. Whiting IV; Union waters of IIa 215,969 46,098 42,677 41,11 21,597 DE WHG/56-14 Whiting VI; Union and international waters of Vb; international waters of XII and XIV 1,102 0 0 0 0,110 DK COD/03AN. Cod Skagerrak 4 661,417 3 664,934 0 78,62 466,142 DK COD/2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 7 362,970 2 717,950 3 400,624 83,10 736,297 DK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 17,782 0 0 0 1,778 DK HAD/2AC4. Haddock IV; Union waters of IIa 1 395,232 293,436 891,345 84,92 139,523 DK HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 2 001,978 886,262 0 44,27 200,198 DK HAD/5BC6A. Haddock Union and international waters of Vb and VIa 3,300 1,975 0 59,85 0,330 DK HER/*04B. Herring IVc, VIId (special condition to HER/4CXB7D) 673,695 0 0 0 67,369 DK HER/*04-C. Herring Union waters of IV (special condition to HER/03A.) 11 603,289 7 517,921 0 64,79 1 160,329 DK HER/*25B-F Herring II, Vb north of 62 ° N (Faroese waters) (Special condition to HER/1/2-) 2 524,000 0 0 0 252,400 DK HER/03A. Herring IIIa 15 289,590 3 241,059 7 517,921 70,37 1 528,959 DK HER/03A-BC Herring IIIa 6 232,593 370,759 0 5,95 623,259 DK HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 20 929,424 19 037,374 0 90,96 1 892,050 DK HER/2A47DX Herring IV, VIId and Union waters of IIa 12 297,888 7 276,975 0 59,17 1 229,789 DK HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 10 460,541 9 322,713 0 89,12 1 046,054 DK HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 100 839,390 92 119,820 3 728,955 95,05 4 990,615 DK HER/4CXB7D Herring IVc, VIId 1 204,804 0 0 0 120,480 DK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 0,958 0,250 0 26,04 0,096 DK HKE/*03A. Hake IIIa (special condition to HKE/2AC4-C) 247,280 0 0 0 24,728 DK HKE/2AC4-C Hake Union waters of IIa and IV 2 511,057 2 022,923 0 80,56 251,106 DK HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 1 233,390 631,155 0 51,17 123,339 DK HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 1,040 0,650 0 62,5 0,104 DK HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 0,500 0,200 0 40 0,050 DK JAX/*4BC7D Horse mackerel and associated by-catches Union waters of IVb, IVc and VIId (special condition to JAX/2A-14) 464,305 0 0 0 46,430 DK JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 9 560,397 6 123,941 0 64,06 956,040 DK LEZ/2AC4-C Megrims Union waters of IIa and IV 97,738 47,903 0 49,01 9,774 DK NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 128,441 539,145 0 47,78 112,844 DK NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 10 196,324 3 703,523 0 36,32 1 019,632 DK OTH/*2A-14 Boarfish, whiting and mackerel Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (special condition to JAX/2A-14) 287,000 0 0 0 28,700 DK PLE/03AN. Plaice Skagerrak 14 762,400 6 836,931 0 46,31 1 476,240 DK PLE/03AS. Plaice Kattegat 2 294,900 700,128 0 30,51 229,490 DK PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 26 764,044 6 080,942 6 437,121 46,77 2 676,404 DK PLE/3BCD-C Plaice Union waters of Subdivisions 22-32 5 659,700 1 681,646 0 29,71 565,970 DK POK/2C3A4. Saithe IIIa and IV; Union waters of IIa 6 526,110 5 689,168 0 87,18 652,611 DK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 6,055 5,214 0 86,04 0,605 DK SOL/24-C. Common sole Union waters of II and IV 671,003 432,267 0 64,42 67,100 DK SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 502,192 426,878 0 85,00 50,219 DK SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 30 088,206 27 118,464 0 90,13 2 969,742 DK WHB/*05-F. Blue whiting Faroese waters (special condition to WHB/1X14) 5 411,260 0 0 0 541,126 DK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 67 767,619 60 920,406 7,828 89,91 6 776,762 DK WHG/2AC4. Whiting IV; Union waters of IIa 1 013,100 191,283 62,912 25,09 101,310 EE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 18,800 0 0 0 1,880 EE HER/03D.RG Herring Subdivision 28.1 14 822,468 13 772,460 0 92,92 1 050,008 EE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 24 198,194 21 380,208 0 88,35 2 419,819 EE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 29 634,465 26 545,950 0 89,58 2 963,446 ES ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 78,974 75,154 0 95,17 3,82 ES ANE/08. Anchovy VIII 26 564,931 23 065,576 0 86,83 2 656,493 ES ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 3 364,445 1 672,291 0 49,70 336,444 ES BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 399,977 116,827 0 29,21 39,998 ES BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 334,276 237,942 0 71,18 33,428 ES BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 32,400 31,922 0 98,52 0,478 ES GFB/*567- Greater forkbeard Union and international waters of V, VI, VII (special condition to GFB/89-) 22,960 0 0 0 2,296 ES GFB/*89- Greater forkbeard Union and international waters of VIII and IX (special condition to GFB/567-) 55,888 0 0 0 5,589 ES GFB/567- Greater forkbeard Union and international waters of V, VI and VII 711,896 404,057 0 56,76 71,190 ES GFB/89- Greater forkbeard Union and international waters of VIII and IX 284,415 188,586 0 66,31 28,441 ES GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 70,000 39,198 0 56,00 7,000 ES HAD/5BC6A. Haddock Union and international waters of Vb and VIa 39,620 28,125 0 70,99 3,962 ES HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 34,325 0 0 0 3,432 ES HKE/*57-14 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV (special condition to HKE/8ABDE.) 4 354,000 2 396,245 0 55,04 435,400 ES HKE/*8ABDE Hake VIIIa, VIIIb, VIIId and VIIIe (special condition to HKE/571214) 3 512,300 0 0 0 351,230 ES HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 23 181,367 16 938,608 0 73,07 2 318,137 ES HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 15 484,410 10 674,975 2 396,245 84,42 1 548,441 ES HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 7 875,670 6 098,486 0 77,43 787,567 ES JAX/*08C2. Horse mackerel and associated by-catches VIIIc (special condition to JAX/2A-14) 4 947,675 0 0 0 494,767 ES JAX/08C. Horse mackerel VIIIc 13 570,801 12 213,721 0 90,00 1 357,080 ES JAX/09. Horse mackerel IX 24 908,846 18 536,911 211,414 75,27 2 490,885 ES JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 7 955,575 1 407,994 0 17,70 795,557 ES LEZ/07. Megrims VII 3 745,570 2 834,813 85,350 77,96 374,557 ES LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 710,396 335,759 0 47,26 71,040 ES LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 632,454 584,930 0 92,49 47,524 ES LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 1 125,080 755,945 0 67,19 112,508 ES MAC/*08B. Mackerel VIIIb (special condition to MAC/8C3411) 3 543,520 278,708 0 7,87 354,352 ES MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 528,001 475,200 0 90,00 52,801 ES MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 35 675,072 31 089,466 278,708 87,93 3 567,507 ES NEP/*07U16 Norway lobster Functional Unit 16 of ICES Subarea VII (special condition to NEP/07.) 80,000 57,986 0 72,48 8,000 ES NEP/07. Norway lobster VII 1 406,421 15,633 57,986 5,23 140,642 ES NEP/5BC6. Norway lobster VI; Union and international waters of Vb 349,625 0 0 0 34,962 ES NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4,512 0,098 0 2,17 0,451 ES POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 162,878 4,064 0 2,50 16,288 ES RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 256,060 231,169 0 90,28 24,891 ES RNG/8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 2 822,930 1 113,395 278,398 49,30 282,293 ES SBR/*678- Red seabream Union and international waters of VI, VII and VIII (special condition to SBR/09-) 10,960 0 0 0 1,096 ES SBR/09- Red seabream Union and international waters of IX 117,222 47,315 0 40,36 11,722 ES SBR/10- Red seabream Union and international waters of X 5,569 0 0 0 0,557 ES SBR/678- Red seabream Union and international waters of VI, VII and VIII 126,498 111,596 0 88,22 12,650 ES SOL/8AB. Common sole VIIIa and VIIIb 8,524 8,392 0 98,50 0,132 ES WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 25 620,092 17,289 0 0,07 2 562,009 ES WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 46 158,862 26 008,734 0 56,35 4 615,886 ES WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 0,311 0 0 0 0,031 FI HER/30/31. Herring Subdivisions 30-31 128 256,875 93 688,775 0 73,05 12 825,687 FI HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 45 980,260 40 563,987 0 88,22 4 598,026 FR ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 19,001 10,372 0 54,59 1,900 FR ANE/08. Anchovy VIII 5 596,980 2 404,103 0 42,95 559,698 FR ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 58,777 7,960 0 13,54 5,878 FR BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 8 689,851 1 019,719 0 11,73 868,985 FR BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 2 759,444 1 775,157 0 64,33 275,944 FR BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 29,222 2,371 0 8,11 2,922 FR COD/07A. Cod VIIa 7,112 0,201 0 2,83 0,711 FR COD/07D. Cod VIId 1 860,381 91,881 0 4,94 186,038 FR COD/2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 1 074,300 406,749 4,790 38,31 107,430 FR COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 2 180,638 1 385,593 0 63,54 218,064 FR GFB/*567- Greater forkbeard Union and international waters of V, VI, VII (special condition to GFB/89-) 1,438 0 0 0 0,144 FR GFB/*89- Greater forkbeard Union and international waters of VIII and IX (special condition to GFB/567-) 56,158 0 0 0 5,616 FR GFB/1012- Greater forkbeard Union and international waters of X and XII 10,111 0 0 0 1,011 FR GFB/1234- Greater forkbeard Union and international waters of I, II, III and IV 10,111 1,572 0 15,55 1,011 FR GFB/567- Greater forkbeard Union and international waters of V, VI and VII 729,014 435,462 0 59,73 72,901 FR GFB/89- Greater forkbeard Union and international waters of VIII and IX 21,856 17,916 0 81,96 2,186 FR GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 474,421 231,937 0 48,89 47,442 FR HAD/*2AC4. Haddock IV; Union waters of IIa (Special condition to HAD/5BC6A.) 20,400 0 0 0 2,040 FR HAD/2AC4. Haddock IV; Union waters of IIa 831,397 142,736 0,717 17,25 83,140 FR HAD/5BC6A. Haddock Union and international waters of Vb and VIa 245,418 68,344 0 27,85 24,542 FR HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 404,108 0 0 0 40,411 FR HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 5 345,182 5 029,253 0 94,09 315,929 FR HER/*04B. Herring IVc, VIId (special condition to HER/4CXB7D) 7 430,050 843,700 0 11,36 743,005 FR HER/2A47DX Herring IV, VIId and Union waters of IIa 63,280 0 0 0 6,328 FR HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 18 569,499 17 673,505 0 95,17 895,994 FR HER/4CXB7D Herring IVc, VIId 12 363,558 10 283,475 843,700 90,00 1 236,356 FR HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 6,282 0 0 0 0,628 FR HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 552,995 0,032 0 0,01 55,299 FR HKE/*03A. Hake IIIa (special condition to HKE/2AC4-C) 54,770 0 0 0 5,477 FR HKE/*57-14 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV (special condition to HKE/8ABDE.) 7 890,510 0 0 0 789,051 FR HKE/*8ABDE Hake VIIIa, VIIIb, VIIId and VIIIe (special condition to HKE/571214) 3 529,720 0 0 0 352,972 FR HKE/2AC4-C Hake Union waters of IIa and IV 2 736,081 2 458,064 0 89,84 273,608 FR HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 31 275,511 24 569,461 0 78,56 3 127,551 FR HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 33 632,157 17 399,700 0 51,74 3 363,216 FR HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 721,184 75,251 0 10,43 72,118 FR JAX/*07D. Horse mackerel and associated by-catches VIId (special condition to JAX/2A-14) 163,452 122,121 0 74,71 16,345 FR JAX/*08C2 Horse mackerel and associated by-catches VIIIc (special condition to JAX/2A-14) 1 858,355 0 0 0 185,835 FR JAX/*4BC7D Horse mackerel and associated by-catches Union waters of IVb, IVc and VIId (special condition to JAX/2A-14) 206,466 0 0 0 20,647 FR JAX/08C. Horse mackerel VIIIc 235,238 0,814 0 0,35 23,524 FR JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 6 665,783 4 422,335 122,121 68,18 666,578 FR LEZ/*8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe (special condition to LEZ/07.) 564,550 505,772 0 89,59 56,455 FR LEZ/07. Megrims VII 5 723,092 3 835,498 505,772 75,86 572,309 FR LEZ/2AC4-C Megrims Union waters of IIa and IV 39,678 38,717 0 97,57 0,961 FR LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 2 769,472 132,612 0 4,79 276,947 FR LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 918,786 807,710 0 87,91 91,879 FR LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 39,725 0,590 0 1,49 3,972 FR MAC/*02AN- Mackerel Norwegian waters of IIa (special condition to MAC/2A34.) 271,000 0 0 0 27,100 FR MAC/*08B. Mackerel VIIIb (special condition to MAC/8C3411) 23,120 0 0 0 2,312 FR MAC/*2AN- Mackerel Norwegian waters of IIa (special condition to MAC/2CX14-) 1 404,000 0 0 0 140,400 FR MAC/*3A4BC Mackerel IIIa and IVbc (special condition to MAC/2A34.) 2 391,675 0 0 0 239,167 FR MAC/*4A-EN Mackerel Union waters of IIa; Union and Norwegian waters of IVa. (special condition to MAC/2CX14-) 11 536,875 3 788,366 0 32,84 1 153,687 FR MAC/*8ABD. Mackerel VIIIa, VIIIb and VIIId (special condition to MAC/8C3411) 73,548 0 0 0 7,355 FR MAC/*FRO1 Mackerel Faroese waters (special condition to MAC/2A34.) 278,000 0 0 0 27,800 FR MAC/*FRO2 Mackerel Faroese waters (special condition to MAC/2CX14-) 1 438,000 0 0 0 143,800 FR MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 2 379,480 2 141,551 0 90,00 237,948 FR MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 22 983,205 16 799,253 3 788,366 89,58 2 298,320 FR MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 280,944 98,378 0 35,02 28,094 FR NEP/*07U16 Norway lobster Functional Unit 16 of ICES Subarea VII (special condition to NEP/07.) 525,560 0 0 0 52,556 FR NEP/07. Norway lobster VII 6 688,635 416,602 0 6,23 668,863 FR NEP/2AC4-C Norway lobster Union waters of IIa and IV 48,397 15,067 0 31,13 4,840 FR NEP/5BC6. Norway lobster VI; Union and international waters of Vb 147,689 0 0 0 14,769 FR NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 324,883 3 433,404 0 79,39 432,488 FR OTH/*07D. Boarfish and whiting VIId (special condition to JAX/*07D) 9,471 0 0 0 0,947 FR OTH/*08C2 Boarfish and whiting VIIIc (special condition to JAX/2A-14) 93,238 0 0 0 9,324 FR OTH/*2A-14 Boarfish, whiting and mackerel Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (special condition to JAX/2A-14) 1 186,466 0 0 0 118,647 FR PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 1 551,142 151,034 0,003 9,74 155,114 FR PLE/7DE. Plaice VIId and VIIe 5 846,067 1 640,249 0 28,06 584,607 FR POK/2C3A4. Saithe IIIa and IV; Union waters of IIa 20 534,739 10 871,729 0 52,94 2 053,474 FR POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 6 041,636 4 008,413 0 66,35 604,164 FR RNG/*5B67- Roundnose grenadier Union and international waters of Vb, VI and VII (special condition to RNG/8X14-) 9,911 0 0 0 0,991 FR RNG/*8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV (special condition to RNG/5B67-) 288,182 0 0 0 28,818 FR RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 2 881,820 115,195 3,660 4,12 288,182 FR RNG/8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 99,110 0 0,071 0,07 9,911 FR SBR/678- Red seabream Union and international waters of VI, VII and VIII 19,483 16,321 0 83,78 1,948 FR SOL/07D. Common sole VIId 1 805,544 1 177,566 0 65,22 180,554 FR SOL/07E. Common sole VIIe 375,454 198,191 0 52,79 37,545 FR SOL/24-C. Common sole Union waters of II and IV 734,086 392,970 0 53,53 73,409 FR SOL/7FG. Common sole VIIf and VIIg 59,285 48,742 0 82,21 5,928 FR SOL/8AB. Common sole VIIIa and VIIIb 3 249,369 2 953,308 0 90,89 296,061 FR WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 13 724,371 13 042,358 60,000 95,47 622,013 FR WHG/2AC4. Whiting IV; Union waters of IIa 2 206,700 952,511 0 43,16 220,670 FR WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 28,713 3,365 0 11,72 2,871 FR WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 18 264,945 7 633,255 0 41,79 1 826,494 IE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 33,446 0 0 0 3,345 IE BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 0,113 0 0 0 0,011 IE COD/07A. Cod VIIa 80,762 54,348 0 67,30 8,076 IE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 800,946 641,972 0 80,15 80,095 IE GFB/567- Greater forkbeard Union and international waters of V, VI and VII 84,753 6,293 0 7,43 8,475 IE GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 1,281 0 0 0 0,128 IE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 712,315 640,948 0 89,98 71,231 IE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 555,387 500,023 0 90,03 55,364 IE HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 1 732,225 1 684,398 0 97,24 47,827 IE HER/07A/MM Herring VIIa 243,112 183,970 0 75,67 24,311 IE HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 3 797,347 3 494,648 0 92,03 302,699 IE HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 998,839 867,644 0 86,87 99,884 IE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 197,868 8,804 0 4,45 19,787 IE HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 14 287,075 10 016,729 0 70,11 1 428,707 IE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 3 860,854 3 485,014 0 90,27 375,840 IE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 26 542,565 23 920,233 0 90,12 2 622,332 IE LEZ/07. Megrims VII 2 788,545 2 511,894 0 90,08 276,651 IE LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 794,483 694,169 0 87,37 79,448 IE MAC/*2AN- Mackerel Norwegian waters of IIa (special condition to MAC/2CX14-) 7 717,540 0 0 0 771,754 IE MAC/*4A-EN Mackerel Union waters of IIa; Union and Norwegian waters of IVa. (special condition to MAC/2CX14-) 57 276,470 35 957,335 0 62,78 5 727,647 IE MAC/*FRO2 Mackerel Faroese waters (special condition to MAC/2CX14-) 7 796,200 0 0 0 779,620 IE NEP/*07U16 Norway lobster Functional Unit 16 of ICES Subarea VII (special condition to NEP/07.) 2 198,377 1 978,701 0 90,01 219,676 IE NEP/07. Norway lobster VII 10 118,508 6 076,547 1 978,701 79,61 1 011,851 IE NEP/5BC6. Norway lobster VI; Union and international waters of Vb 246,452 122,004 0 49,50 24,645 IE POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 376,884 171,148 0 45,41 37,688 IE RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 171,000 0,474 0 0,28 17,100 IE RNG/8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 4,550 0 0 0 0,455 IE SOL/7FG. Common sole VIIf and VIIg 30,322 28,313 0 93,38 2,009 IE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 49 510,435 44 560,167 0 90,00 4 951,043 IE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 67,164 60,062 0 89,43 6,716 IE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 8 012,821 6 334,887 0 79,06 801,282 LT HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 6 469,141 4 036,885 0 62,40 646,914 LT SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 12 695,051 12 480,058 0 98,31 214,993 NL COD/03AN. Cod Skagerrak 36,610 36,600 0 99,97 0,010 NL COD/07D. Cod VIId 56,150 19,952 0 35,53 5,615 NL COD/2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 799,900 604,729 13,518 77,29 79,990 NL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 0,163 0,100 0 62,50 0,016 NL GFB/567- Greater forkbeard Union and international waters of V, VI and VII 0,054 0 0 0 0,005 NL GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 1,600 0,360 0 22,50 0,160 NL HAD/2AC4. Haddock IV; Union waters of IIa 134,951 65,957 6,582 53,75 13,495 NL HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 20,412 20,056 0 98,27 0,356 NL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 12,400 11,590 0 93,47 0,810 NL HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 6 262,318 5 464,566 581,641 96,55 216,111 NL HER/2A47DX Herring IV, VIId and Union waters of IIa 112,622 15,492 0 13,76 11,262 NL HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 56 885,900 56 751,109 0 99,76 134,791 NL HER/4CXB7D Herring IVc, VIId 26 594,672 12 744,372 12 883,22 96,36 967,080 NL HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 897,902 815,042 0 90,77 82,86 NL HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 910,542 634,256 0 69,66 91,054 NL HKE/2AC4-C Hake Union waters of IIa and IV 54,914 47,699 3,11 92,53 4,105 NL HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 303,116 124,220 0 40,98 30,312 NL HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 42,781 0 0 0 4,278 NL JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 26 027,115 14 319,321 2 298,337 63,85 2 602,711 NL LEZ/2AC4-C Megrims Union waters of IIa and IV 25,200 3,653 0 14,50 2,520 NL MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 2 740,456 1 382,240 1 064,713 89,29 274,046 NL MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 41 027,009 22 347,471 17 131,121 96,23 1 548,417 NL MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 20,210 0 0 0 2,021 NL NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 649,769 1 475,375 0 89,43 164,977 NL PLE/03AN. Plaice Skagerrak 2 817,200 1 478,880 0 52,49 281,72 NL PLE/07A. Plaice VIIa 9,949 0 0 0 0,995 NL PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 57 584,500 25 447,491 3 471,358 50,22 5 758,450 NL PLE/7DE. Plaice VIId and VIIe 89,200 81,951 0 91,87 7,249 NL POK/2C3A4. Saithe IIIa and IV; Union waters of IIa 209,943 188,634 0 89,85 20,994 NL SOL/24-C. Common sole Union waters of II and IV 12 590,552 9 064,134 0 71,99 1 259,055 NL SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 37,470 31,212 0 83,30 3,747 NL WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 86 978,356 71 438,151 9 491,707 93,05 6 048,498 NL WHG/2AC4. Whiting IV; Union waters of IIa 841,481 661,446 0,543 78,67 84,148 NL WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 682,434 613,475 0 89,90 68,243 PL HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 50 907,880 39 631,024 0 77,85 5 090,788 PL PLE/3BCD-C Plaice Union waters of Subdivisions 22-32 694,500 293,640 0 42,28 69,450 PL SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 75 783,185 69 971,317 0 92,33 5 811,868 PT ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 750,843 679,947 0 90,56 70,896 PT BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 3 679,338 2 305,232 0 62,65 367,934 PT GFB/1012- Greater forkbeard Union and international waters of X and XII 44,990 17,779 0 39,52 4,499 PT HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 4,160 0 0 0 0,416 PT HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 2 892,411 1 754,359 0 60,65 289,241 PT JAX/08C. Horse mackerel VIIIc 1 329,631 1 109,918 0 83,48 132,963 PT JAX/09. Horse mackerel IX 55 921,246 25 120,174 528,805 45,87 5 592,125 PT JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 1,779 0 0 0 0,178 PT MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 6 440,691 4 591,601 0 71,29 644,069 PT SBR/10- Red Seabream Union and international waters of X 541,462 517,230 0 95,53 24,232 PT WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 11 013,035 4 337,122 0 39,38 1 101,303 SE COD/03AN. Cod Skagerrak 821,024 556,518 0 67,78 82,102 SE COD/2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 44,510 31,073 1,022 72,11 4,451 SE HAD/2AC4. Haddock IV; Union waters of IIa 162,308 12,967 0,022 8,00 16,231 SE HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 236,790 113,745 0 48,04 23,679 SE HER/03A. Herring IIIa 29 881,622 18 731,090 10 155,375 96,67 995,157 SE HER/03A-BC Herring IIIa 1 007,696 805,199 0 79,90 100,770 SE HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 1 318,329 766,221 438,740 91,40 113,368 SE HER/2A47DX Herring IV, VIId and Union waters of IIa 57,640 34,334 0 59,57 5,764 SE HER/30/31. Herring Subdivisions 30-31 28 790,075 10 475,338 0 36,39 2 879,007 SE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 57 125,245 50 587,636 0 88,56 5 712,524 SE HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 7 497,641 7 491,728 5,265 99,99 0,648 SE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 289,458 53,415 0 18,45 28,946 SE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 193,397 0 0 0 19,340 SE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 3 930,161 2 903,805 990,771 99,09 35,585 SE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 3 647,754 1 421,349 0 38,97 364,775 SE PLE/03AN. Plaice Skagerrak 785,100 159,573 0 20,33 78,510 SE PLE/03AS. Plaice Kattegat 257,500 95,596 0 37,12 25,750 SE PLE/3BCD-C Plaice Union waters of Subdivisions 22-32 472,806 30,126 0 6,37 47,281 SE POK/2C3A4. Saithe IIIa and IV; Union waters of IIa 605,268 437,201 0 72,23 60,527 SE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 24,780 19,961 0 80,55 2,478 SE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 50 861,068 49 834,193 0 97,98 1 026,875 SE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 219,664 138,524 0 63,06 21,966 SE WHG/2AC4. Whiting IV; Union waters of IIa 13,200 4,533 0 34,34 1,320 UK ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 9,110 0,432 0 4,74 0,911 UK BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 2 229,925 644,724 0 28,91 222,992 UK BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 197,387 100,934 0 51,13 19,739 UK COD/07A. Cod VIIa 55,560 40,950 0 73,70 5,556 UK COD/07D. Cod VIId 258,679 47,676 0 18,43 25,868 UK COD/2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 20 274,178 15 615,494 2 795,552 90,81 1 863,132 UK COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 252,489 184,755 0 73,17 25,249 UK GFB/567- Greater forkbeard Union and international waters of V, VI and VII 896,968 99,720 0 11,12 89,697 UK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 964,387 147,878 0 15,33 96,439 UK HAD/2AC4. Haddock IV; Union waters of IIa 27 924,370 20 374,564 5 101,061 91,23 2 448,745 UK HAD/5BC6A. Haddock Union and international waters of Vb and VIa 3 348,692 2 463,833 0 73,58 334,869 UK HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 3 995,058 3 886,098 0 97,27 108,960 UK HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 770,731 689,602 0 89,47 77,073 UK HER/07A/MM Herring VIIa 4 090,526 3 695,960 0 90,35 394,566 UK HER/1/2- Herring Union, Faroese, Norwegian and international waters of I and II 4 560,869 4 421,770 0 96,95 139,099 UK HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 68 719,392 66 524,581 1 293,016 98,69 901,795 UK HER/4CXB7D Herring IVc, VIId 4 303,151 2 492,047 1 786,300 99,42 24,804 UK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 3 606,810 3 356,220 0 93,05 250,590 UK HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 380,500 66,632 0 17,51 38,050 UK HKE/2AC4-C Hake Union waters of IIa and IV 6 797,189 6 129,105 0 90,17 668,084 UK HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 8 648,506 6 408,658 8,482 74,20 864,851 UK JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 3 791,522 912,428 409,000 34,85 379,152 UK LEZ/07. Megrims VII 3 059,956 2 664,462 0 87,08 305,995 UK LEZ/2AC4-C Megrims Union waters of IIa and IV 2 743,685 1 174,057 0 42,79 274,368 UK LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 1 959,246 754,840 0 38,53 195,925 UK MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 3 991,428 3 588,768 333,952 98,28 68,708 UK NEP/07. Norway lobster VII 9 483,155 6 290,627 340,019 69,92 948,315 UK NEP/2AC4-C Norway lobster Union waters of IIa and IV 16 153,130 11 949,933 0 73,98 1 615,313 UK NEP/5BC6. Norway lobster VI; Union and international waters of Vb 17 474,623 11 580,543 0 66,27 1 747,462 UK PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 32 213,647 13 978,322 983,846 46,45 3 221,365 UK PLE/7DE. Plaice VIId and VIIe 2 741,096 2 407,296 0 87,82 274,110 UK POK/2C3A4. Saithe IIIa and IV; Union waters of IIa 11 004,725 8 673,945 0 78,82 1 100,472 UK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 3 258,975 2 640,610 0 81,03 325,897 UK RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 169,640 7,942 1,469 5,55 16,964 UK SOL/07D. Common sole VIId 394,216 342,741 0 86,94 39,422 UK SOL/07E. Common sole VIIe 804,826 737,606 0 91,65 67,220 UK SOL/24-C. Common sole Union waters of II and IV 939,830 510,842 0 54,35 93,983 UK SOL/7FG. Common sole VIIf and VIIg 172,304 149,215 0 86,60 17,230 UK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 73 710,920 66 385,653 0 90,06 7 325,267 UK WHG/2AC4. Whiting IV; Union waters of IIa 10 578,237 8 541,792 674,458 87,12 1 057,824 UK WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 124,595 124,535 0 99,95 0,060 UK WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 2 116,262 959,986 0 45,36 211,626 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2016 to 2017 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3), with Article 5a of Council Regulation (EU) No 1221/2014 (OJ L 330, 15.11.2014, p. 16), with Article 15(9) of Regulation (EU) No 1380/2013 or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009 (OJ L 343, 22.12.2009, p. 1). (2) Special condition set out in the Annexes of the relevant fishing opportunities Regulations.